DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 10, reference numeral "20" is used to describe both "insulation layer" and "domain".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, line 4, the phrase "at least some overlap" renders the claim indefinite, "at least one overlap" or "some overlaps".
	Claim 2, line 3, "either" should be deleted.
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claims 3, 4, and 9 each recites the broad recitation (i.e., limitation before "preferably"), and the claim also recites limitation (i.e., after "preferably") which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 	Regarding claims 4 and 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	Claim 4, line 2, after "adhesive" insert --layer--.
 	Claim 5, lines 1-2, "and or" should be changed to --and/or--.
	Claim 6, lines 1-2, "and or" should be changed to --and/or--.
	Claim 7, line 2 and line 7, delete "a".
 	Claim 10, line 2, the phrase "at least one cable core, each cable core" renders the claim indefinite because "at least one" includes "one", but "each" implies more than one.
 	Claim 10, line 8, "a" should be changed to --said--.
	Claim 10, line 11, "the at least one cable cores" is considered vague and indefinite.
 	Claim 11, line 1, "the cable core further" should be changed to --the mechanical protection system--.
	Claims 8, 12, and 13 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuheim et al. (2012/0080213).
 	Furuheim et al. discloses a water barrier (3) encapsulating a cable core, wherein the water barrier comprises at least one layer of a laminate structure being wrapped around the cable core with at least some overlap ([0011]-[0012], lapped or wound) between opposite edges of the laminate structure, wherein the laminate structure comprises a metal foil (1) having a lower and an upper surface area, a first layer of a thermoplastic semiconducting polymer (2a) laid onto the lower surface area of the metal foil, and a second layer of a thermoplastic semiconducting polymer (2b) laid onto the upper surface area of the metal foil, and wherein the laminate structure is joined (re claim 1).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, thermally by a heat treatment, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Furuheim et al. also discloses that the metal foil is aluminum ([0019]) (re claim 2); the thickness of the metal foil is 10 µm ([0019]) (re claim 3); the water barrier further comprises a first adhesive layer laid onto the lower surface area of the metal foil and a second adhesive laid onto the upper surface area of the foil, wherein the first and second adhesive layers, after wrapping of the laminate structure, cover less than 100% of the surface area of the metal foil ([0022], a glue layer…not insulate the layers 1, 2a, 2b from each other) (re claim 4); a power cable comprising at least one cable core which comprises an electric conductor (5), and an electric insulation system electrically insulating the conductor, and said water barrier (3) according to claim 1, wherein the cable further comprises a mechanical protection system (9, 10) laid around the at least one cable core as a group (re claim 10). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Furuheim et al. in view of Kawaguchi et al. (9006581)
  	Re claim 4, as mentioned above, Furuheim et al. discloses the invention substantially as claimed including a first adhesive layer laid onto the lower surface area of the metal foil and a second adhesive laid onto the upper surface area of the foil, wherein the first and second adhesive layers, after wrapping of the laminate structure, cover less than 100% of the surface area of the metal foil.  However, if the applicant were traversed such rejection, the following would be applied: Kawaguchi et al. discloses a laminate structure (Fig. 5) comprising an adhesive layer (26b, col. 8, epoxy resin, polyurethane or polyester) which covers less than 100% of a metal layer (22).  It would have been obvious to one skilled in the art to apply the teaching of Kawaguchi et al. in the laminate structure of Furuheim et al. such that the first and second adhesive layer cover less than 100% of the surface of the metal foil since it is taught by Furuheim et al. that the adhesive layers should not insulate the metal foil and the two semiconducting layers from each other.
 	Re claim 5, Kawaguchi et al. discloses an epoxy resin adhesive (col. 15, line 49).  It would have been obvious to one skilled in the art to use epoxy resin adhesive as taught by Kawaguchi et al. for the adhesive layers of Furuheim et al. to meet the specific use of the resulting barrier.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furuheim et al. in view of VanDeusen (5144098).
 	Furuheim et al. discloses the invention substantially as claimed except for the first and/or the second adhesive layer containing electrically conductive particles.  VanDeusen discloses a laminate structure comprising an adhesive layer (8) which contains electrically conductive particles (col. 3, lines 14-15, carbon filled polyester adhesive tape).  It would have been obvious to one skilled in the art to modify the first and/or the second adhesive layer of Furuheim et al. to contain electrically conductive particles as taught by VanDeusen to increase the shielding effect in the cable.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Furuheim et al. in view of Eggertsen et al. (2011/0048765).
 	Furuheim et al. discloses the first and/or the second layer of thermoplastic semiconducting polymer (2a, 2b) being polyethylene and containing carbon black ([0020]).  Furuheim et al. does not disclose the polyethylene being LDPE or HDPE and the content of the carbon black being from 20 to 40 weight% (wt%).
 	Although not disclosed in Furuheim et al., it would have been obvious to one skilled in the art to use LDPE or HDPE for the polyethylene of the first and/or the second layer of thermoplastic semiconducting polymer of Furuheim et al. to meet the specific use of the resulting barrier since LDPE or HDPE is well-known in the art for being used in a laminate structure.
 	Eggertsen et al. discloses a thermoplastic semiconducting polymer containing 20 to 40 wt% carbon black ([0026] & [0029]).  It would have been obvious to one skilled in the art to use 20 to 40 wt% of carbon black, as taught by Eggertsen et al, in the first and/or the second layer of thermoplastic semiconducting polymer of Furuheim et al. to meet the specific use of the resulting barrier.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furuheim et al. in view of Kagawa (2019/0009512).
 	Claim 9 additionally recites the overlap between successive layers of the laminate structure providing a shortest diffusion path of at least 10 mm.  Kagawa discloses a tape having an overlap (Figs 2-3), wherein the overlap provides a path (D1) of at least 10 mm ([0063], 80% of 50 mm).  It would have been obvious to one skilled in the art to provide the overlap of Furuheim et al. with the width (path) taught by Kagawa to meet the specific use of the resulting barrier.

Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eggertsen et al. in view of Furuheim et al.
 	Eggertsen et al. discloses a power cable comprising at least one cable core which comprises an electric conductor (1), an electric insulation system electrically insulating the conductor, and a water barrier (5) arranged around the insulation system, wherein the water barrier comprises a metal foil, wherein the cable further comprises a mechanical protection system laid around the cable core (re claim 10), wherein the mechanical protection system comprises an outer sheathing (7) laid onto the water barrier (re claim 11), wherein the outer sheathing is a polyolefin based material (re claim 12), and wherein the polymer material of the outer sheathing contains from 20 to 40 wt% of particulate carbon black ([0034]-[0040]) (re claim 13).
 	Eggertsen et al. does not disclose the water barrier comprising at least one layer of a laminate structure being wrapped around the cable core with at least some overlap between opposite edges of the laminate structure, wherein the laminate structure comprises a metal foil having a lower and an upper surface area, a first layer of a thermoplastic semiconducting polymer laid onto the lower surface area of the metal foil, and a second layer of a thermoplastic semiconducting polymer laid onto the upper surface area of the metal foil, and wherein the laminate structure is joined (re claim 1).
 	Furuheim et al. discloses a water barrier comprising at least one layer of a laminate structure being wrapped around the cable core with at least some overlap ([0011]-[0012], lapped or wound) between opposite edges of the laminate structure, wherein the laminate structure comprises a metal foil (1) having a lower and an upper surface area, a first layer of a thermoplastic semiconducting polymer (2a) laid onto the lower surface area of the metal foil, and a second layer of a thermoplastic semiconducting polymer (2b) laid onto the upper surface area of the metal foil, and wherein the laminate structure is joined.
 	It would have been obvious to one skilled in the art to use the laminate structure as taught by Furuheim et al. for the water barrier layer of Eggertsen et al. to further protect the cable core.
 	Re claims 1 and 11, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, thermally by a heat treatment or extrusion at an extrusion temperature of around 200ºC, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847